Citation Nr: 0703307	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for lung 
disease.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
right knee disorder.

3.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left knee and shin disability.

4.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
left foot disability.

5.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
neck disorder.

6.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
low back disorder.

7.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tension headaches.

8.  Entitlement to service connection for pseudofolliculitis 
barbae.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1989 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the RO 
in Cleveland, Ohio.

The veteran testified at a video conference hearing held on 
October 20, 2005, at the Cleveland RO, before the undersigned 
Board member sitting in Washington, D.C.  At the hearing, the 
veteran withdrew two claims that had been developed for 
appeal:  (1) Entitlement to an initial rating in excess of 10 
percent for service-connected tinnitus; and (2) Entitlement 
to an increased rating for laceration scar of the upper lip, 
evaluated as zero percent disabling. 


FINDINGS OF FACT

1.  By decision entered in February 1995, the RO denied the 
veteran's claims for service connection for lung disease, 
right knee disorder, left knee and shin disability, left foot 
disability, neck pain, low back pain, and tension headaches.  
The RO notified the veteran of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
the time period allowed.

2.  No additional evidence has been received since the 
February 1995 decision that would raise a reasonable 
possibility of substantiating the veteran's claim for service 
connection for lung disease, right knee disorder, left knee 
and shin disability, left foot disability, neck disorder, low 
back disorder, or tension headaches.  

3.  The veteran does not have pseudofolliculitis barbae that 
is attributable to his period of military service.


CONCLUSIONS OF LAW

1.  A February 1995 RO decision that denied service 
connection for lung disease, right knee disorder, left knee 
and shin disability, left foot disability, neck pain, low 
back pain, and tension headaches is final.  38 C.F.R. 
§§ 20.302(a), 20.1103 (1994).

2.  New and material evidence has not been received to reopen 
the veteran's claim for service connection for lung disease, 
right knee disorder, left knee and shin disability, left foot 
disability, neck disorder, low back disorder, or tension 
headaches.  38 U.S.C.A. §§ 1110, 1131, 5108 (West 2002); 38 
C.F.R. §§ 3.156, 3.303 (2006).

3.  Pseudofolliculitis barbae is not the result of disease or 
injury incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 121 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA notice requirements apply 
generally to all five elements of a service connection claim; 
namely, (1) veteran status, (2) existence of a disability, 
(3) a connection between the veteran's service and the 
disability, (4) degree of disability, and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ordinarily, notice with respect to each of 
these elements must be provided to the claimant prior to the 
initial unfavorable decision by the agency of original 
jurisdiction.  Id.  

In connection with the veteran's claims for service 
connection and his application to reopen previously denied 
claims of service connection, a VCAA notice letter was sent 
in December 2003, prior to the RO's June 2004 decision.  That 
letter informed the veteran of the evidence necessary to 
establish service connection and the need for new and 
material evidence.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
He was notified of his and VA's respective duties for 
obtaining evidence.  He was asked to send information 
describing additional evidence for VA to obtain, and to send 
any medical reports that he had. 

The Board acknowledges that the letter did not contain any 
specific notice with respect to how a rating or an effective 
date would be assigned if service connection was established; 
however, those questions are not before the Board currently.  
Indeed, as set forth below, the Board has determined that the 
claims to reopen, and the claim for service connection must 
be denied.  Consequently, no rating and no effective date 
will be assigned.  Under the circumstances, the Board finds 
that the notice was sufficient for purposes of deciding the 
present appeal.

B.  The Duty to Assist
 
The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2006).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

The Board notes that in July 1994 the veteran was afforded a 
VA general medical examination, and in August 1994 a VA 
orthopedic examination, in connection with his initial claims 
for service connection.

Since filing a claim in 2003, the veteran was afforded no VA 
examination in connection with his application to reopen the 
previously denied claims for service connection for lung 
disease, right knee disorder, left knee and shin disability, 
left foot disability, neck pain, low back pain, and tension 
headaches; nor was he afforded a VA examination for his claim 
for service connection for pseudofolliculitis barbae.  Under 
38 C.F.R. § 3.159(c)(4) (2006), VA will provide a medical 
examination or opinion if the information and evidence of 
record does not contain sufficient medical evidence for VA to 
make a decision on the claim but: 1) contains competent lay 
or medical evidence that the claimant has a current diagnosed 
disability, or persistent or recurring symptoms of 
disability; 2) establishes that the veteran suffered an 
event, injury, or disease in service; and 3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  See 38 
U.S.C. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).

The Board also notes that private treatment records 
identified by the veteran in his October 2005 hearing 
testimony have not been obtained for the record in the 
present case.  He did not identify any VA treatment records 
in that testimony.

As further discussed below, the Board has determined that no 
new and material evidence has been received to warrant 
reopening of the service connection claims addressed herein.  
Given that new and material evidence has not been received, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R § 
3.159(c)-(e) (2006).  This is especially so given that the 
Board does not have jurisdiction to act further with respect 
to the claim, at least not until new and material evidence is 
received.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  

With regard to the current claim for service connection for 
pseudofolliculitis barbae, the veteran has provided no 
medical evidence of a current diagnosed skin disorder, or any 
medical evidence that links his claimed disability to any 
event, injury, or disease in service.  Therefore, the Board 
finds that no VA examination for the veteran's present claim 
of service connection is warranted.   

II.  The Merits of the Veteran's Claims

Under applicable law, service connection is generally 
warranted where the evidence of record establishes that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated thereby.  38 
U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2006).  
In order for service connection to be granted, there must be 
competent evidence in the record which demonstrates that the 
claimant currently has the disability for which service 
connection is claimed.  See, e.g., Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997).

Here, the record shows that, in February 1995, the RO denied 
the veteran's claims for service connection for lung disease, 
right knee disorder, left knee and shin disability, left foot 
disability, neck pain, low back pain, and tension headaches.  
The RO notified the veteran of its decision, and of his 
appellate rights, but he did not initiate an appeal within 
one year.  As a result, the RO's decision became final.  See 
38 C.F.R. §§ 20.302, 20.1103 (1995).  His claim may now be 
considered on the merits only if new and material evidence 
has been received since the time of the last prior final 
adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Evans v. Brown, 9 Vet. App. 273 (1996).

A.  New and Material Evidence

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  Barnett, supra.  If the Board 
finds that no such evidence has been offered, that is where 
the analysis must end, and what the RO may have determined in 
that regard is irrelevant.  Id.  Further analysis, beyond 
consideration of whether the evidence received is new and 
material, is neither required nor permitted.  Barnett at 
1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156(a) 
(2006).  "Material" evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The veteran's service medical records (SMRs) include his own 
report of medical history for separation from service in June 
1994, which included the statement that he felt he was in 
good health, and was not at that time taking any medications.  
The only comments made by the veteran in that history 
pertinent to the current appeal were that he had suffered 
from headaches, but they were better over the previous 
several years, and were much better after he was fitted with 
glasses; that the back of his neck hurt at times, but there 
was no causative trauma; and that he had occasional leg or 
foot cramps.  The veteran's June 1994 separation medical 
examination showed no complaints, and that the veteran's 
examination was normal.

In connection with his initial claims for service connection, 
the veteran was afforded a VA general medical examination in 
July 1994, and he was afforded a VA orthopedic examination in 
August 1994.

As concerned any disorder of the lungs, at the July 1994 VA 
general medical examination the veteran reported that he had 
a history of exposure to toxic coolant in service, but he did 
not complain of any current ailment.  The examiner observed 
that he was totally asymptomatic.  A chest x-ray was normal.  
After the 1995 decision, at the October 2005 hearing, the 
veteran testified that when he was in service stationed in 
Florida, he had pneumonia a couple of times and bronchitis.  
He said that since service, he had been treated a couple of 
times for bronchitis or pneumonia, most recently for 
bronchitis earlier in 2005.   

With regard to the veteran's right and left knees, the Board 
notes that the veteran's SMRs showed that in July 1990 the 
veteran was treated for pain and an epidermal avulsion of his 
left shin after he fell off a step ladder onto the flight 
deck when he was working on an airplane.  The SMRs showed no 
treatment for a right knee problem.  At the August 1994 
orthopedic examination the veteran complained of a recurring 
sensation of aching and stiffness in his knees.  He said 
there had been no trauma to his knees.  The examiner observed 
that the veteran had full range of motion of his knees.  X-
Rays of the knees were normal.  The examiner diagnosed 
bilateral knee pain of undetermined etiology.  Since the 1995 
denial, at the October 2005 hearing, the veteran testified 
that sometimes his knees ache, occasionally to the extent 
that he has a limp.  He had consulted his private doctor 
within the last two years, but was not seeing the doctor for 
treatment at the present time.

The veteran's SMRs show that in May 1992 he was treated for 
his left foot after it had been run over by a car.  X-Rays 
were negative for any injury.  At the August 1994 orthopedic 
examination, the veteran reported that he had experienced no 
symptoms concerning his left foot since that time.  After the 
1995 denial, at the October 2005 hearing, the veteran 
testified that, though he experienced some pain, the problem 
seemed to resolve in service, and he had not sought treatment 
for his left foot since service.  

At the August 1994 orthopedic examination the veteran 
complained of neck and low back pain and stiffness.  He 
reported no specific trauma, but said he thought some of his 
hard work on an aircraft carrier and several violent falls on 
the deck might have caused his current problems.  He also 
said he had never in service, nor since his discharge from 
service, consulted a physician about his neck or low back 
complaints.  The examiner's observations revealed a normal 
neck and back, as did x-rays of the cervical and lumbosacral 
spine.  The examiner diagnosed low back pain of undetermined 
etiology.  After the 1995 denial, at the October 2005 
hearing, the veteran testified that he could not recall when 
he started feeling pain in his neck, but he felt it was 
connected with his headaches, and could be related to the 
incident where he fell off a stepladder.  He said that x-rays 
in service showed that two vertebrae were out of place in his 
cervical spine.  He said he was treated with manipulation of 
his neck, and probably muscle relaxers.  He stated that he 
had probably been to see a doctor about his headaches and 
neck within the first year or so after service.  He was not 
being treated for low back pain at that time, and he had not 
been treated for low back pain by VA.  He said he had been 
treated by his private doctor for his low back pain in the 
past year or two.  

The veteran's SMRs showed that he experienced chronic 
headaches during service, but that he had suffered from 
headaches prior to service.  As noted above, in his June 1994 
separation report of medical history, the veteran stated that 
his headaches were better after he was fitted with 
eyeglasses.  At the June 1994 VA examination, the veteran 
reported that his headaches occurred about 4 to 5 times a 
week.  He also told the examiner that wearing corrective 
eyeglasses had helped (lessened the effect of his headaches).  
After the 1995 denial, at the October 2005 hearing, the 
veteran testified that he had sought treatment for his 
headaches within two years after service.  He did not recall 
the name of the doctor.  He said that he had been seeing his 
current private doctor for about the past five or six years.  
He said that he had consulted his private doctor within the 
past year about his neck pain and headaches, and that x-rays 
had been taken.

Based on the evidence available at the time, as discussed 
above, in its February 1995 decision the RO denied the 
veteran's claims for service connection for lung disease, 
right knee disorder, left knee and shin disability, left foot 
disability, neck pain, low back pain, and tension headaches.  
The veteran did not appeal that decision, and it has become 
final.

Since the prior denial, the veteran has submitted no 
documentary medical evidence that is related to any of the 
alleged disabilities for which he desires claims to be 
reopened.  Although the veteran in his October 2005 testimony 
asserted that he had symptoms relating to lung disease, right 
knee disorder, residuals of a left knee injury, residuals of 
a left foot injury, neck pain, low back pain, and headaches 
that have existed since service and can be attributed to 
service, the record does not establish that he has the 
medical training necessary to offer competent opinions on 
matters of medical diagnosis or etiology.  See, e.g., 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (a lay 
person is not competent to offer opinions that require 
medical knowledge).  Nothing that the veteran has offered 
relates to an unestablished fact necessary to establish any 
of his claims for service connection addressed in this 
appeal.  Accordingly, the Board finds that no new and 
material evidence has been received since the time of the 
last prior final adjudication in February 1995 to warrant 
reopening any of the veteran's previously denied claims for 
service connection.  

In short, the newly received evidence takes the form of the 
veteran's testimony in which he sets forth his opinions 
regarding a possible relationship between his current 
complaints and his military service.  What was shown in 1995 
was that the veteran had the very same or similar complaints, 
but there was no underlying chronic disabilities diagnosed, 
with the possible exception of headaches.  (The 1994 examiner 
recognized the veteran's pain, but found no underlying 
medical pathology on which he could base a diagnosis.)  The 
veteran's testimony does not change the medical facts.  In 
other words, the evidence received to support his application 
to reopen does not show current diagnosis and most 
significantly does not reflect any medical nexus between any 
current problem the veteran may have and his period of 
military service.  Consequently, it may not be said that 
newly received evidence raises a reasonable possibility of 
substantiating any of the claims.  38 C.F.R. § 3.156.  

B.  Service Connection for Pseudofolliculitis Barbae

The record contains no medical evidence relating to the 
veteran's claim of service connection for pseudofolliculitis 
barbae.  There is no evidence of a diagnosed skin disorder.  
The veteran testified at the October 2005 hearing that he 
experiences ingrown hairs on his neck on a regular basis.  He 
had never consulted a doctor about the condition since 
service.  He uses a needle to pick out the ingrown hairs.  He 
said that he had experienced the problem in service and 
sought treatment about 2 or 3 times, but it appeared there 
was nothing that could be done to adequately treat the 
problem.  (The veteran's SMR's do show that in September 1989 
he complained of ingrown hairs on his shaving area.)  

The Board notes that, while the veteran is competent to 
describe what he has experienced, the record does not 
establish that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  Espiritu, supra (a lay person is not competent to 
offer opinions that require medical knowledge).  There being 
no medical evidence of record to establish a diagnosis of a 
skin disorder or a link to military service, the 
preponderance of the evidence is against the veteran's claim.  
In other words, the absence of a diagnosed chronic problem 
shown at service separation or for many years thereafter is 
more persuasive than the veteran's testimony, which, as noted 
above, is not competent as to current medical diagnosis or 
etiology.


ORDER

The veteran's application to reopen a claim of service 
connection for lung disease, right knee disorder, left knee 
and shin disability, left foot disability, neck disorder, low 
back disorder, or tension headaches is denied.

Service connection for pseudofolliculitis barbae is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


